Title: From George Washington to Lund Washington, 30 September 1776
From: Washington, George
To: Washington, Lund



Dear Lund,
Col. Morris’s, on the Heights of Harlem, 30 September, 1776.

 Your letter of the 18th, which is the only one received and unanswered, now lies before me. The amazement which you seem to be in at the unaccountable measures which have been adopted by —— would be a good deal increased if I had time to unfold the whole system of their management since this time

twelve months. I do not know how to account for the unfortunate steps which have been taken but from that fatal idea of conciliation which prevailed so long—fatal, I call it, because from my soul I wish it may prove so, though my fears lead me to think there is too much danger of it. This time last year I pointed out the evil consequences of short enlistments, the expenses of militia, and the little dependence that was placed in them. I assured [Congress] that the longer they delayed raising a standing army, the more difficult and chargeable would they find it to get one, and that, at the same time that the militia would answer no valuable purpose, the frequent calling them in would be attended with an expense, that they could have no conception of. Whether, as I have said before, the unfortunate hope of reconciliation was the cause, or the fear of a standing army prevailed, I will not undertake to say; but the policy was to engage men for twelve months only. The consequence of which, you have had great bodies of militia in pay that never were in camp; you have had immense quantities of provisions drawn by men that never rendered you one hour’s service (at least usefully), and this in the most profuse and wasteful way. Your stores have been expended, and every kind of military [discipline?] destroyed by them; your numbers fluctuating, uncertain, and forever far short of report—at no one time, I believe, equal to twenty thousand men fit for duty. At present our numbers fit for duty (by this day’s report) amount to 14,759, besides 3,427 on command, and the enemy within stone’s throw of us. It is true a body of militia are again ordered out, but they come without any conveniences and soon return. I discharged a regiment the other day that had in it fourteen rank and file fit for duty only, and several that had less than fifty. In short, such is my situation that if I were to wish the bitterest curse to an enemy on this side of the grave, I should put him in my stead with my feelings; and yet I do not know what plan of conduct to pursue. I see the impossibility of serving with reputation, or doing any essential service to the cause by continuing in command, and yet I am told that if I quit the command inevitable ruin will follow from the distraction that will ensue. In confidence I tell you that I never was in such an unhappy, divided state since I was born. To lose all comfort and happiness on the one hand, whilst I am fully persuaded that under such a system of management as has been

adopted, I cannot have the least chance for reputation, nor those allowances made which the nature of the case requires; and to be told, on the other, that if I leave the service all will be lost, is, at the same time that I am bereft of every peaceful moment, distressing to a degree. But I will be done with the subject, with the precaution to you that it is not a fit one to be publicly known or discussed. If I fall, it may not be amiss that these circumstances be known, and declaration made in credit to the justice of my character. And if the men will stand by me (which by the by I despair of), I am resolved not to be forced from this ground while I have life; and a few days will determine the point, if the enemy should not change their plan of operations; for they certainly will not—I am sure they ought not—to waste the season that is now fast advancing, and must be precious to them. I thought to have given you a more explicit account of my situation, expectation, and feelings, but I have not time. I am wearied to death all day with a variety of perplexing circumstances—disturbed at the conduct of the militia, whose behavior and want of discipline has done great injury to the other troops, who never had officers, except in a few instances, worth the bread they eat. My time, in short, is so much engrossed that I have not leisure for corresponding, unless it is on mere matters of public business.
I therefore in answer to your last Letter of the 18th shall say
With respect to the chimney, I would not have you for the sake of a little work spoil the look of the fireplaces, tho’ that in the parlor must, I should think, stand as it does; not so much on account of the wainscotting, which I think must be altered (on account of the door leading into the new building,) as on account of the chimney piece and the manner of its fronting into the room. The chimney in the room above ought, if it could be so contrived, to be an angle chimney as the others are: but I would not have this attempted at the expence of pulling down the partition.—The chimney in the new room should be exactly in the middle of it—the doors and every thing else to be exactly answerable and uniform—in short I would have the whole executed in a masterly manner.
You ought surely to have a window in the gable end of the new cellar (either under the Venitian window, or one on each side of it).

Let Mr. Herbert know that I shall be very happy in getting his brother exchanged as soon as possible, but as the enemy have more of our officers than we of theirs, and some of ours have been long confined (and claim ye right of being first exchanged,) I do not know how far it may be in my power at this time, to comply with his desires.
Remember me to all our neighbors and friends, particularly to Colo. Mason, to whom I would write if I had time to do it fully and satisfactorily. Without this, I think the correspondence on my part would be unavailing—I am with truth and sincerity, Dr Lund yr affect’e friend.
